Title: Advice of Council respecting Reinforcements of Militia, [ca. 4 September 1780]
From: Jefferson, Thomas
To: 



[ca. 4 September 1780]

The board advise that 2041 militia be called into service to relieve those now on duty to the Southward to be made up by requiring so many men from the counties last called on for the Southern service as they failed to March from their county viz. Pittsylva. 45. &c.  notifying to the commanding officers of the said counties that every man to whose lot it now falls to go shall be excused by producing and delivering before the time of rendezvous to the jail of their county on warrant from the said commanding officer one of the delinquents or deserters of the militia so before called from their county and also that he may deduct from the number now required from his county so many as he shall have actually heretofore delivered of the said delinquents to any Continental officer. That the remaining numberbe made up from the following counties viz. Frederick 82. Berkeley 73. Hampshire 66. Shenand. 40. Rockingh. 52. Augusta 107. Rockbr. 40. Loudon 177. Fauqr. 105. Culpeper 161. Pr. Wm. 73. Fairfx 75. That the said militia rendezvous at Hillsborough in N. Carolina on or before the 20th. of Oct. next and serve the delinquents as provided by law, and the residue of the said militia 3. months from the time of their getting to the head quarters of the Commanding officer to the Southward. That a power be sent to each of the Commanding officers of the said counties to impress waggons, provisions and other necessaries for the subsistence and transportation of their men on their march; that they go under the command of captains and subalterns from their counties, be regimented by Genl. Stevens, and commanded by him and the feild officers under him.
That instructions be given to one of the assistant Quartermasters to proceed to the Westward for the purpose of purchasing 100 waggons teams and geer to be paid for with certificates discountable for taxes or for land warrants, that he be also furnished with a power of seising so many waggons under the laws made for that purpose if his endeavors to purchase shall not be attended with full success.
